DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Please note: The Examiner called 440.869.4577 as indicated at the end of the Remarks filed on 1/26/20222. This telephone number was prompted as no longer in service. Further, the Examiner tried to reach attorney Yan Glickberg at telephone number 914-333-9618 as listed under customer number 24737, with no prompt for voicemail. It is understandable that during the pandemic some services may not be working. In order to expedite prosecution, examiner’s amendment is made to correct minor changes with the dependencies of the claims as follow. Claim 2 was canceled in the After Final response filed on 1/26/2022. Claims 4 and 7 depend from the canceled claim 2. Appropriate correction is made through the examiner’s amendment as seen below. If changes are unacceptable to the applicant, an amendment may be filed per 37 CFR 1.312.
The application has been amended as follows: 
Please have claim 4 depend from claim 1.
Please have claim 7 depend from claim 1.

Response to Amendment
The amendment after final action was filed on 1/26/2022.
Claims 2, 5, 8, 11, and 16-20 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-8, filed 1/26/2022, with respect to 35 USC 102 and 35 USC 103 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12-15 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: closest prior art of US 2014/0257854 to Becker discloses “a method for providing medical diagnostics comprises providing access to one or more platforms capable of distributing one or more applications for implementing a method. The method comprises retrieving, with the aid of a processor, one or more images from an image database or an imaging device. The one or more images can define a set of images. Next, with the aid of a processor, whether each of the images is of medical interest to a reviewing physician is determined. One or more images can then be provided to a display and analysis system for review by a reviewing physician”, the art of US 10,657,220 to Roberge discloses “a system that includes a structured reference frame component through the use of which one or more anatomical features or pathologies that are shown on an actual image taken of a patient can be associated with the data and other information provided in a structured knowledge base. Certain embodiments of the system include a structured reference frame component that can be used for a plurality of medical images taken of a 
However, these and other cited art of record fails to teach, disclose, or suggest the limitation/feature of “identify a radiology finding at least by automated analysis of the stack of radiology images including converting the stack of radiology images to three-dimensional (3D) image and identifying a feature depicted in the 3D images; extract at least one key image from the stack of radiology images depicting the radiology finding; and link the at least one key image with the radiology report, wherein the radiology finding includes a maximum length of the identified feature along a long axis of the identified feature, and the at least one key image includes a key image that contains the long axis of the identified feature and that is extracted from the 3D image” in combination of other limitation/feature, claim as a whole, as recited in claim 1. Corresponding claim 9 is allowed for the same reasons. Dependent claims are allowed for the same reasons. 
Claims 6, 21, and 23-24 were allowed previously, as stated in the Final Rejected dated 10/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669